Citation Nr: 0404848	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for type-II diabetes 
mellitus with peripheral neuropathy, nephropathy, and 
retinopathy, claimed as loss of eyesight, all secondary to 
exposure to herbicide agents.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1959 to 
September 1960, and from May 1963 to June 1970.  He also had 
other periods of service during a career in the Naval Reserve 
ending in 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that determination, the RO denied the 
claim listed on the title page.  The appellant disagreed and 
this appeal ensued.  

In July 2003, the appellant testified at a hearing held 
before the undersigned, the Veterans Law Judge designated by 
the Chairman to conduct the hearing and render a decision in 
this case pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The appellant served aboard the USS Mount Katmai in the 
waters off the coast of the Republic of Vietnam, but did not 
visit or perform duties in the Republic of Vietnam.  

2.  The appellant's diagnosed type-II diabetes mellitis with 
peripheral neuropathy, nephropathy, and retinopathy, claimed 
as loss of eyesight, is not shown by competent medical 
evidence to be the result of exposure to herbicides during 
service, or to any other disease, injury or incident in 
service. 


CONCLUSIONS OF LAW

1.  The appellant did not have "service in the Republic of 
Vietnam" as defined for purposes of VA compensation 
benefits.  

2.  Type-II diabetes mellitus with peripheral neuropathy, 
nephropathy, and retinopathy, claimed as loss of eyesight was 
not incurred in or aggravated during active service. 
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The appellant asserts that he has type-II diabetes mellitus 
(as well as other residual disorders including peripheral 
neuropathy, nephropathy, and retinopathy, claimed as loss of 
eyesight) related to exposure to herbicide agents during his 
service aboard a naval ship in the waters off Vietnam in the 
late 1960s.  The law provides that a claimant, who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The "Vietnam era" for these purposes is the period 
beginning on January 9, 1962, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  38 U.S.C.A. § 1116(a)(1) (West 2002).  
An "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during this period.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).  

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e) (2003).  They 
are chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trac hea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See also 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 
3.307(a) (2003).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as diabetes, that becomes manifest to a degree 
of 10 percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

The appellant's service medical records are silent as to 
diabetes.  In October 1967, the appellant was treated at the 
Naval Hospital in Subic Bay, the Philippines, for kidney 
disease, gouty arthritis with hyperuricemia, and obesity.  
Clinical records in June 1968 and November 1969 indicated 
gout involving the right and left great toes.  VA clinical 
records beginning in 2000 reveal diagnoses of type-II 
diabetes, peripheral neuropathy, nephropathy, and 
retinopathy, thereby satisfying the initial element of a 
service-connection claim.  

The question in this case - as argued by the appellant and as 
discussed by the RO in its determinations - is whether the 
appellant's service aboard a naval vessel off the coast of 
Vietnam satisfied the requirement that he have "service in 
the Republic of Vietnam."  The appellant contends in various 
statements and in his testimony at a hearing in July 2003 
that he served aboard USS Mount Katmai (AE-16), an ammunition 
supply ship operating in the Western Pacific.  During this 
service, he alleges the Mount Katmai resupplied smaller boats 
and ships with ammunition, food, fuel, and other stores.  As 
the ship was designed to carry highly explosive ammunition, 
he noted that it never entered port in Vietnam.  He recalled 
that while operating in coastal waters, just 100 feet off the 
coast, aircraft sprayed defoliant over coastal jungle areas 
and that clouds of the defoliant blew out to sea enveloping 
his ship and contaminating him.  The appellant further 
contends his receipt of hazardous duty pay for being in 
Vietnamese waters and the award of the Vietnam Service and 
Campaign Medals support his allegations, though he 
acknowledges the Mount Katmai never moored in a Vietnamese 
port and he never set foot ashore.  

The record includes service department records showing he 
served aboard the Mount Katmai from August 1967 April 1969.  
Copies of his fitness reports for this period show his 
general capabilities and his deployment to the Western 
Pacific and Vietnam.  The service department has confirmed 
the appellant had Vietnam service on various dates from 
September 1967 to March 1969, which it presumably used in 
determining the appellant's eligibility for service awards 
and hazardous duty pay.  

A definition of "Service in the Republic of Vietnam" is 
provided by regulation and includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2003).  This 
definition is of limited application, for it governs 
eligibility for compensation based on exposure to herbicide 
agents ashore; it is axiomatic that such agents, which 
destroyed vegetation, were not used at sea.  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

The service department records, by referencing the 
appellant's receipt of the Vietnam Campaign and Service 
Medals, indicate that his service qualified him for awards 
and benefits (e.g., medals and hazardous duty pay) pursuant 
to the service department's regulations pertaining to these 
matters.  Those regulations are applicable only as to matters 
within the jurisdiction of the service department (in this 
case the Navy), and are not applicable to matters within the 
jurisdiction of VA, such as veterans' compensation benefits.  
Such matters are governed by the statutes and regulations 
cited above.  Though the service department records do not 
indicate the exact location of the Mount Katmai within 
Vietnamese waters, or the appellant's specific duties while 
in the waters off the coast of Vietnam, they show his 
presence in these waters.  The evidence establishes that the 
appellant has Vietnam Service, however, this case turns on 
whether he can demonstrate actual duty or visitation in the 
Republic of Vietnam.  As noted above, service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
Here, the appellant acknowledges he did not go ashore in 
Vietnam and that his ship never moored in Vietnam.  

This latter point is significant.  The regulations cited 
above preclude application of the presumptions in 38 C.F.R. 
§§ 3.307, 3.309 (2003), where the claimant served only in the 
waters offshore and where the claimant did not work in or 
visit the Republic of Vietnam.  As the appellant testified he 
did not perform duties ashore or visit Vietnam, it cannot be 
said that he had "service in the Republic of Vietnam" for 
purposes of 38 U.S.C.A. § 101(29)(A).  He disagrees with this 
application of the law, but the Board is bound by this 
definition and is not vested with power to change it.  

As for his allegations that the USS Mount Katmai was 
enveloped by clouds of herbicide agents while operating 
within 100 feet of the coast of Vietnam, that allegation is 
unsupported by any evidence demonstrating that this ship was 
located in waters sprayed by herbicides.  

Based upon the above analysis, service connection for type-II 
diabetes mellitus, peripheral neuropathy, nephropathy, and 
retinopathy, claimed as loss of eyesight, based on alleged 
herbicide exposure, is not presumed.  

As the appellant is not precluded from establishing service 
connection with proof of actual direct causation, see Combee, 
34 F.3d at 1041-42, service connection may alternatively be 
established through medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 
253.  The first indication of the appellant's diabetes is in 
2000, about 30 years after he separated from service, and 
more than three years after any performance of active duty 
for training or other periods of active duty associated with 
his affiliation with the Naval Reserve.  This is beyond the 
one-year presumption period set forth in 38 C.F.R. §§ 3.307, 
3.309 (2003).  The appellant argues that he was treated for 
gout in 1967, which he contends is a precursor of diabetes.  
He has provided no medical evidence to support his contention 
that this is connected to herbicide exposure in Vietnam or is 
connected to his current diabetes diagnosis.  

In summary, the record does not include any current medical 
evidence showing that the appellant has a disease that might 
be related to exposure to herbicide agents or is the result 
of a disease or injury the appellant had in service.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for type-
II diabetes mellitus with peripheral neuropathy, nephropathy, 
and retinopathy, claimed as loss of eyesight, all secondary 
to exposure to herbicide agents or otherwise related to 
service.  

II.  Duty to Notify and Assist

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In adjudicating this claim, the Board reviewed the evidence 
of record and the ROs development of that evidence to ensure 
compliance with the applicable notice and assistance 
obligations.  The Veterans Claims Assistance Act of 2000 
(VCAA) redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant has been provided 
with adequate notice of the information and evidence 
necessary to substantiate the claim.  The RO has sent him 
letters in August 2001, December 2001, January 2002, July 
2002, and June 2003, discussing the need for information 
concerning his alleged exposure to herbicide agents while 
ashore in Vietnam.  In a December 2002 statement of the case,  
the RO told the appellant of the criteria for proving service 
connection based on exposure to herbicide agents and the 
evidence considered in evaluating the claim.  This document 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record included VA clinical and 
treatment records, as well as the service medical and 
personnel records governing the appellant's service.  Given 
the disposition of this case, and the appellant's 
allegations, these records address the evidentiary needs of 
this case.  The appellant has not identified any other 
relevant sources of treatment.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003. The RO did not afford the appellant a VA examination 
in this case.  The adjudication here revolved on the question 
of the appellant's service in the waters off Vietnam in the 
late 1960s, and there was no need for medical information on 
the current status of his diabetic disorder or on whether 
such a disorder was linked to herbicide exposure.  

Finally, in the August 2001 letter sent to the appellant 
prior to the first adjudication of his claim by the RO, he 
was asked to provide other medical records he wanted VA to 
review.  He was also asked to let the RO know if he had no 
additional records by responding with a statement provided to 
him with a postage-paid envelope.  The appellant did not 
return the letter.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  




ORDER

Service connection for type-II diabetes mellitus with 
peripheral neuropathy, nephropathy, and retinopathy, claimed 
as loss of eyesight, all secondary to exposure to herbicide 
agents, is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



